           Case 1:19-cv-01610-AWI-SAB Document 47 Filed 05/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO VASQUEZ, et al.,                           Case No. 1:19-cv-01610-AWI-SAB

12                  Plaintiffs,                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
13          v.                                          PETITION FOR APPROVAL OF
                                                        SETTLEMENT OF MINOR’S CLAIMS
14   COUNTY OF STANISLAUS, et al.,
                                                        (ECF Nos. 42, 46)
15                  Defendants.

16

17          On March 16, 2021, a petition to compromise minor Plaintiff J.V.’s claims was filed by

18 and through counsel, and Plaintiff J.V.’s guardian ad litem, Jessica Santos. (ECF No. 42.) The

19 matter was referred to the Magistrate Judge assigned to this action for issuance of findings and

20 recommendations pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On April 20, 2021,

21 the assigned Magistrate Judge issued findings and recommendations recommending that the

22 petition to compromise the minor’s claims be granted. (ECF No. 46.) The Findings and

23 Recommendations contained notice that any objections were to be filed within fourteen (14)

24 days. (Id.) To date, no objections have been filed, and the period to do so has expired.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

26 Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27 Court concludes that the Magistrate Judge’s findings and recommendations are supported by the

28 record and proper analysis.

                                                    1
            Case 1:19-cv-01610-AWI-SAB Document 47 Filed 05/19/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.    The Findings and Recommendations, filed April 20, 2021 (ECF No. 46), are

 3                ADOPTED IN FULL;

 4          2.    The petition to compromise minor Plaintiff J.V.’s claims, filed March 16, 2021

 5                (ECF No. 42), is GRANTED; and

 6          3.    The parties are DIRECTED to file with the Court a stipulation for dismissal of the

 7                action, within thirty (30) days of the date of entry of this order.

 8
     IT IS SO ORDERED.
 9

10 Dated:    May 18, 2021
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
